


110 HR 6394 IH: Border Health Care Relief Act of

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6394
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Ms. Giffords (for
			 herself, Mr. Reyes,
			 Mr. Ortiz,
			 Mr. Hinojosa,
			 Ms. Linda T. Sánchez of California,
			 Mr. Baca, Mr. Pastor, Mr.
			 Grijalva, Mr. Filner, and
			 Mr. Mitchell) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Medicare Prescription Drug, Improvement, and
		  Modernization Act of 2003 to extend Federal reimbursement of emergency health
		  services furnished to undocumented aliens, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Health Care Relief Act of
			 2008.
		2.Extension of
			 Federal reimbursement of emergency health services furnished to undocumented
			 aliensSection 1011(a)(1) of
			 the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42
			 U.S.C. 1395dd note) is amended by striking 2008 and inserting
			 2012.
		
